By the Court.
If the act of our legislature were susceptible of no other mode of construction, *180than that for which the defendant's counsel contends, we would be bound to declare it unconstitutional. The tenth section of the first article of the constitution of the United States, provides that no state shall make any thing butgold or silver coin, a lender in payment of debts. If the plaintiffs were compelled to, discharge the defendant, they would have nothing for the debt but the note and surety given by the purchaser of the property, at the sale under the execution, and thelien or mortgage on that property. That property, if it consist in negroes or goods, may perish-even lands ar , in this country, liable to deterioration ai~d destruction by the Mississippi. The law would, then, make such a note, a chose in action, and the lien on the goods sold, a tender in payment of debts. This the constitution of the United States has forbidden.
The execution, till the money be actually got, is an ineffectual execution, and that is no bar to the plaintiff's claim, against a co-obligee, according to the cases cited on the part of the plaintiffs.
The jury, however, found a verdict in favor of the defendant.